DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rober et al [20150289324].
With respect to claim 1, Rober discloses: A cooking system comprising: " a cooking body defining a cooking cavity, a top, and a bottom, wherein the cooking body (20) is associated with a device identifier (82, 132); " an optical sensor (69) mounted proximal the top, wherein the optical sensor is directed toward the cooking cavity [see FIG 2]; " an identification module (38, 1002) in communication with the optical sensor, the identification module configured to automatically determine a foodstuff identifier for foodstuff within the cooking cavity based on an image recorded by the optical sensor [paragraph 0056]; " a heating element (32) in thermal contact with the cooking cavity [paragraph 0022]; and  " a processing system (CPU), in communication with the identification module [paragraph 0031], that is configured to: " select cooking instructions based on the foodstuff identifier and the device identifier [paragraph 0061]; and " control operation of the heating element according to the set of cooking instructions [see FIG 7, paragraph 0065].
Rober further discloses:
{cl. 2} The method of Claim 1, wherein the set of cooking instructions are automatically retrieved based on the cooking body [paragraph 0053].
{cl. 5} The cooking system of Claim 1, further comprising: " a remote database (95), comprising: * a plurality of stored foodstuff identifiers (136-139); * a plurality of device identifiers; and * a plurality cooking instructions, each associated with a different combination of device identifiers and foodstuff identifiers; and " a wireless communication module mounted to the cooking body and configured to receive the cooking instructions from the remote database [see FIG 6, paragraph 0055-0058].
{cl. 6} The cooking system of Claim 5, further comprising: " a second cooking body associated with a second device identifier different from the first device identifier; " a second wireless communication module mounted to the second cooking body and configured to receive secondary cooking instructions, different from the cooking instructions, from the remote database, wherein the secondary cooking instructions are associated with the foodstuff identifier and the second device identifier; and * a second heating element in thermal contact with the second cooking body [see FIG 6, regarding element 20, 130].
{cl. 7} The cooking system of Claim 6, wherein the first and second cooking bodies comprise different appliance types [see FIG 6].
{cl. 8} The cooking system of Claim 1, further comprising a local control system (134), mounted to the cooking body, that is configured to retrieve the cooking instructions from the processing system in response to foodstuff identifier determination [paragraph 0055].
With respect to claim 10, Rober discloses: A method comprising: " at a memory, storing a set of cooking instructions; " at a first sensor (69) of a cooking appliance, sampling a first measurement [see FIG 2, paragraph 0031]; " determining a foodstuff identifier (at step 1003) for the food based on the first measurement; " at the cooking appliance, automatically retrieving cooking instructions from the set based on the foodstuff identifier [paragraph 0061]; and " automatically controlling the cooking appliance according to the set of cooking instructions [see FIG 7, paragraph 0065].
Rober further discloses:
{cl. 11} The method of Claim 1o, wherein the set of cooking instructions are automatically retrieved based on a cooking appliance identifier for the cooking appliance [paragraph 0053].
{cl. 12} The method of Claim 11, wherein the cooking appliance comprises an oven (20), wherein the cooking appliance identifier comprises an oven identifier [see FIG 6].
{cl. 13} The method of Claim 12, wherein the oven identifier uniquely identifies the oven [see FIG 6].
{cl. 14} The method of Claim 11, further comprising, concurrently with automatically controlling the cooking appliance, automatically retrieving a second set of cooking instructions based on a second cooking appliance [paragraph 0029].
{cl. 15} The method of Claim 14, wherein the second set of cooking instructions are retrieved for the second cooking appliance based on the foodstuff identifier [see FIG 6]. 
{cl. 16} The method of Claim 1o, further comprising: at a local memory of the cooking appliance, storing the set of cooking instructions of the cooking recipe, wherein the cooking appliance is automatically controlled by an onboard processor (134) connected to the local memory [paragraph 0031].
{cl. 17} The method of Claim 16, further comprising, " receiving cooking instruction updates from the local memory; and " updating the cooking instructions based on the cooking instruction updates [paragraph 0062].
{cl. 18} The method of Claim 10, wherein the first sensor comprises an optical sensor (69), wherein the first measurement comprises a first image, and wherein the foodstuff identifier is automatically determined based on the first image [paragraph 0028].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al [20150289324], further in view of Yi [20100140248].
With respect to claims 3-4, Rober discloses the invention as substantially claimed, however does not disclose the limitations further detailing the instructions being retrieved.
Yi makes up for these deficiencies by teaching an oven body (1) having and RF identifier (103) therein showing:
{cl. 3} The cooking system of Claim 2, wherein the cooking body is part of an oven, wherein the processing system is configured to select the cooking instructions based on the foodstuff identifier and the oven [paragraph 0071].
{cl. 4} The cooking system of Claim 3, wherein the oven sends an oven identifier to the processing system (111) [see FIG 5, paragraph 0080].
{cl. 9} The cooking system of Claim 1, further comprising a local control system, mounted to the cooking body, that is configured to retrieve the cooking instructions from the processing system in response to foodstuff identifier determination [paragraph 0075-0079].
{cl. 19} The method of Claim 10, further comprising receiving user preferences in association with the foodstuff identifier, and, in response, generating modified cooking instructions based on the cooking instructions and the user preferences [paragraph 0034-0038].
{cl. 20} The method of Claim 19, further comprising, at the memory, updating the cooking recipe with the modified cooking instructions.
It would have been obvious at the time of filing the invention to modify the apparatus of Rober with the teachings of Yi because Yi provides a memory based control system that allows the user to access previous cooking data to ensure foods are cooked to previous satisfaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kreiner [20160302265] is considered pertinent art because of the disclosed ability to control food based on update images of the food product at different points on said food struff [see abstract, element 105, fig 5].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
6/28/2022